Citation Nr: 1202905	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  03-17 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to May 1991, to include service in the Persian Gulf from September 1990 to March 1991.

This case comes before the Board of Veterans' Appeals (Board) from a February 2004 rating decision from the Waco, Texas Regional Office (RO) of the Department of Veterans Affairs (VA), which reopened a previously denied claim for service connection for an anxiety disorder.  

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing held in March 2007.  A transcript of the hearing is associated with the claims folder.

In a September 2007 decision, the Board disposed of other matters on appeal and remanded this matter on a denovo basis, citing an intertwined claim for service connection for PTSD.  The matter was remanded a second time in May 2010 due to continued due process matters, and failure to comply with the earlier remand directives.  This matter is returned to the Board for further consideration.

A review of the electronic folder discloses no evidence pertinent to this matter.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately the Board finds that it is again necessary to remand this matter for further development.  

Given the revisions to the criteria for establishing a PTSD stressor, it appears that the Veteran's claimed stressor events in service (included being in the vicinity of a scud missile attack, and being subject to various chemical alarm incidents), are consistent with stressors due to fear of hostile or terror activity.  38 C.F.R. § 3.304(f) (2011).  The December 2010 VA examiner is noted to have conceded exposure to stressors consistent with his fear of hostile or military activity, and the Board shall likewise concede these stressors.  

Notwithstanding that his claimed stressors consistent with his fear of hostile or military activity are now conceded, the Board finds that the development remains inadequate for adjudication purposes.  Specifically, the Board finds that the December 2010 VA examination is inadequate for diagnostic purposes.  This examination, which found that the Veteran experienced stressors, with some residuals of re-experiencing stressors when hearing sirens or horns, determined that he did not meet all the criteria for PTSD.  This decision was made without administering psychological testing.  A new examination should be provided that affords the Veteran psychological testing including a full PTSD screening.

Additionally, the December 2010 examiner failed to address the service treatment record showing an episode of psychiatric treatment for stress management in September 1987, which was specifically ordered in the May 2010 Remand.  The information requested on the prior remand remains necessary to properly address the appellant's claims.  A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Furthermore, the Board finds that the lack of any psychiatric diagnoses made in the December 2010 VA examination appears premised on the fact that the Veteran takes no medication and currently receives no psychiatric treatment.  The Veteran in a July 2011 written statement argues that his job duties preclude him from taking psychotropic medications, and that he has had scheduling issues with the VA having canceled appointments, and he is not at liberty to reschedule in accordance with VA's schedule, because of his job responsibilities.  He reported having had a bad reaction when prescribed Buspar.  He indicated that he controls his symptoms by controlling his environment.  This statement is supported by a medical record from June 1999 showing he was unable to treat via pharmacotherapy due to his work involving heavy equipment work, and that he failed Buspar treatment.

Thus the Board finds that a new VA examination should be scheduled.  Given that his history is shown to include differential diagnoses of PTSD, anxiety disorder and depressive disorder, and given that he appears to have minimized treatment due to his job duties, this examination should be done by a psychiatrist, with testing if deemed necessary in order to make a diagnosis.  VA must consider alternative psychiatric diagnosis(es) within the scope of the filed claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Therefore it is necessary to remand this matter again to afford the Veteran with an examination that complies with the prior remand's directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  In light of the other complications in his psychiatric picture, this examination must be conducted by a psychiatrist with an M.D. degree.

Prior to any examination, an attempt should be made to obtain copies of any outstanding records of pertinent medical treatment. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran identify the names, addresses, and dates of treatment for all medical care providers, VA and non-VA, inpatient and outpatient, who may possess additional records showing treatment for his psychiatric disorder since service.  The Veteran should provide all necessary written releases for these records.  If any of the identified records cannot be obtained, the AOJ should notify the Veteran of such and describe the efforts used in requesting these records.  

2.  Thereafter following completion of the above, the AOJ should afford the Veteran a VA special psychiatric disorders examination, which must be conducted by a psychiatrist (M.D.).  The claims file must be provided to the examiner for review prior and pursuant to conduction and completion of the examination.  Any psychological tests and studies  deemed necessary (including a PTSD screening) should be conducted.  The examiner must determine the nature, severity, and etiology of any psychiatric disorder(s) present, to include PTSD.  The examiner should provide an opinion on the following:  

(a).  Does the Veteran have a diagnosis of PTSD? 

(b). If PTSD is diagnosed, the examiner MUST identify the stressor(s) supporting the diagnosis of PTSD.  In identifying any claimed stressor(s) the examiner should independently review the entire record.  After consideration of these stressors, the examiner should explain whether they satisfy the criteria to support a diagnosis of PTSD;

(c).  If PTSD is not diagnosed, the examiner should determine whether the Veteran has another psychiatric disorder, to include another anxiety disorder or a depressive disorder, and if so, the examiner should opine as to whether any such disorder(s) is/are related to service, to include any incident shown therein, or if preexisting service, was/were aggravated thereby.  The service treatment record showing treatment in psychiatric outpatient clinic for stress management in September 1987 must be addressed in providing the requested opinion(s).

(d)  If any psychiatric disorder did not begin in service and was not caused by active service, the examiner should provide an opinion as to whether is it at least as likely as not (i.e., at least a 50/50 probability) that any such disability is being caused or aggravated by the Veteran's service connected hypertension.   

The examiner should utilize the DSM-IV in arriving at diagnoses and identify all existing psychiatric diagnoses.  The report of the examination should include a complete rationale for all opinions. 

3.  After undertaking any other development deemed essential in addition to that specified above, the AOJ should re-adjudicate the Veteran's claim. If any benefit sought on appeal remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations. An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may result in adverse consequences.  38 C.F.R. § 3.655 (2011).   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


